DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are canceled.
Claims 21-40 are pending in this application.
Information Disclosure Statement
The Information Disclosure Statement(s) submitted by applicant on 3/23/2022 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 signed and attached hereto. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,314,633. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 11,314,633
Claim 21: A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform processing operations for analyzing control-flow integrity based on a line-of-code behavior and relation model, comprising:
receiving, at a controller, a dynamic control flow integrity(CFI) model constructed based on a line-of-code behavior and relation model;
detecting a request for execution of code on the controller;
comparing the requested execution to the dynamic CFI model; and
determining, based on the comparison, if the requested execution violates the dynamic CFI model. 
Claim 1: A non-transitory computer readable medium including instructions that, when executed by at least one processor, causes the at least one processor to perform processing operations for analyzing control-flow integrity based on a line-of-code behavior and relation model, comprising:
receiving data associated with different runtime operations of a controller,
 producing analytical data based on the received data;
constructing a line-of-code behavior and relation model representing execution of functions on the controller based on the analytical data;
constructing, based on the line-of-code behavioral and relation model, a dynamic control flow integrity model configured for the controller to enforce during runtime of the controller; and
deploying the dynamic control flow integrity model to the controller.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to perform operations for analyzing control-flow-integrity based on a line-of-code behavior and relation model and is substantively-similar independent claim 33, said claims are merely a broader version of claim 1 of U.S. Patent No.11,314,633 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 22-32,34-40, each depending from one of independent claims 21 and 33, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,314,633 in view the foregoing nonstatutory double patenting rejection of claim 1.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,074,168. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 11,074,168
Claim 21: A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform processing operations for analyzing control-flow integrity based on a line-of-code behavior and relation model, comprising:
receiving, at a controller, a dynamic control flow integrity(CFI) model constructed based on a line-of-code behavior and relation model;
detecting a request for execution of code on the controller;
comparing the requested execution to the dynamic CFI model; and
determining, based on the comparison, if the requested execution violates the dynamic CFI model.
Claim 1: A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for determining equivalency of symbols within line-of-code behavior and relation models associated with executable code, comprising:
Identifying a first symbol within a first line-of-code behavior and relation model associated with first controller-executable code;
Identifying a second symbol within a second line-of-code behavior and relation model associated with second controller-executable code;
comparing the first symbol to the second symbol;
determining, based on the comparison, a degree of equivalency between the first symbol and second symbol;
determining whether the degree of equivalency between the first symbol and second symbol reaches a threshold; and
generating a prompt if the degree of equivalency between the first symbol and second symbol reaches the threshold, the prompt identifying at least one of: the degree of equivalency or the threshold being reached.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to perform operations for determining a line-of-code behavior and relation models and is substantively-similar independent claim 33, said claims are merely a broader version of claim 1 of U.S. Patent No.11,074,168 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 22-32,34-40, each depending from one of independent claims 21 and 33, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,074,168 in view the foregoing nonstatutory double patenting rejection of claim 1.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,878,082. Although the claims at issue are not identical, they are not patentably distinct from each other.
Instant Application
U.S. Patent No. 10,878,082
Claim 21: A non-transitory computer-readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform processing operations for analyzing control-flow integrity based on a line-of-code behavior and relation model, comprising:
receiving, at a controller, a dynamic control flow integrity(CFI) model constructed based on a line-of-code behavior and relation model;
detecting a request for execution of code on the controller;
comparing the requested execution to the dynamic CFI model; and
determining, based on the comparison, if the requested execution violates the dynamic CFI model.
Claim 1: A non-transitory computer readable medium including instructions that, when executed by at least one processor, cause the at least one processor to perform operations for analyzing control-flow integrity based on a functional line-of-code behavior and relation model, comprising:
 receiving data based on runtime operations of a controller, the data comprising multiple datasets associated with different runtime operations;
applying a machine learning process to the multiple datasets to produce analytical data;
constructing a line-of-code behavior and relation model representing execution of functions on the controller based on the analytical data;
constructing, based on the line-of-code behavioral and relation model , a dynamic control integrity model configured for the controller to enforce in real-time; and
deploying the dynamic control flow integrity model to the controller.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both are directed to perform operations for analyzing control-flow-integrity based on a line-of-code behavior and relation model and is substantively-similar independent claim 33, said claims are merely a broader version of claim 1 of U.S. Patent No.10,878,082 contains at least all of the limitations (or obvious equivalents) recited in claim 1 of the instant application.
	With regard to claims of the 22-32,34-40, each depending from one of independent claims 21 and 33, said claims are rejected on the grounds of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,878,082 in view the foregoing nonstatutory double patenting rejection of claim 1.
Allowable Subject Matter
Claims 21-40 would be allowable if a Terminal Disclaimer is submitted to overcome the Double Patenting rejection, set forth in this office action.
USPTO Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSUK SONG whose telephone number is (571)272-3857. The examiner can normally be reached Mon-Fri: 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOSUK SONG/Primary Examiner, Art Unit 2435